Lumpkin, Justice.
The will of John Morrow was, substantially, as follows : It gave to D. W. Spence, in trust for Moriah Morrow and Warren Ilenry Morrow, a lot of land m Gwinnett county, together with the household and kitchen furniture, farming implements and all testator’s stock. It further directed that Moriah and Warren Henry should live in the house then occupied by testator as a dwelling, and that they should not in any event bring any one else to live in the house with them; that they should not have any right to trade or sell the place, but through their trustee should enjoy the proceeds, profits, rents and increase of the property, share and share alike; that the executor should sell testator’s farm in Mississippi and purchase with the money arising therefrom Georgia Railroad stock, which he should hold as trustee for Moriah and Warren Henry Morrow, allowing them to receive the interest or dividends arising from it; that after the .executor should pay his just debts and burial expenses, whatever money came into his hands belonging to testator’s estate, from collections of debts, rents or sales of property, he should invest in Georgia Railroad stock as directed above; that if Wiley II. Baxter remained on the place, he was to have no control of any part of the property, and his property was to be kept separate from Moriah’s and Warren Henry’s; that m the event Moriah or Warren Ilenry should either die, leaving no heirs, the survivor *241should have the whole interest arising under the will, and on the death of the survivor, testator directed'that he or she might will it to whom he or she pleased, hut that during the lives of Moriah and Warren Henry, they were never to have or dispose of any part of the land, stock or railroad stock, outside of the rents and interest.
We think it obvious, without discussion, that the court below rightly construed this will as stated in the head-note. Judgment affirmed.